     Case 2:20-cr-00156-RFB-DJA Document 197 Filed 07/20/21 Page 1 of 7



 1   HOFLAND & TOMSHECK
     Joshua Tomsheck, Esq.
 2   Nevada State Bar No. 9210
     jtomsheck@hoflandlaw.com
     228 South Fourth Street, 1st Floor
 3
     Las Vegas, Nevada 89101
     Telephone: (702) 895-6760
 4   Facsimile: (702) 731-6910
     Attorney for DEFENDANT
 5

 6                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8
                                               )
     UNITED STATES OF AMERICA,                 ) Case No.: 2:20-cr-00156-RFB-DJA-4
 9                                             )
                   Plaintiff,
                                               )
10                                             )
           vs.
                                               )
11                                             ) AMENDED MOTION TO MODIFY
                                               ) CONDITIONS OF PRETRIAL RELEASE
12   SEBASTIAN OCADIZ-CASTRO,                  )
                                               )
                 Defendant                     )
13
                                               )
                                               )
14                                             )
                                               )
15

16          COMES NOW Defendant, SEBASTIAN OCADIZ-CASTRO, by and through his
17
     attorney of record, Joshua Tomsheck of the law firm of Hofland & Tomsheck and hereby
18
     moves hereby moves this Court for an Order modifying conditions of pre-trial release.
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24

25
     Case 2:20-cr-00156-RFB-DJA Document 197 Filed 07/20/21 Page 2 of 7



 1      I.      RELEVANT FACTS AND PROCEDURAL HISTORY

 2           Mr. Ocadiz-Castro is accused of one (1) Count of Conspiracy to Distribute a

 3   Controlled Substances, in violation of Title 21, United States Code, Sections 841(a)(1),

 4   (b)(1)(A)(viii), and 846; one (1) Count of Conspiracy Dealing in Firearms Without a License,

 5   in violation of Title 18, United States Code, Section 371; two (2) Counts of Distribution of a

 6   Controlled Substance and Aiding and Abetting, in violation of Title 21, United States Code,
 7
     Sections 841(a)(1), (b)(1)(B)(viii), and Title 18, United States Code, Section 2; and one (1)
 8
     Count of Distribution of a Controlled Substance and Aiding and Abetting, in violation of
 9
     Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and Title 18, United States Code,
10
     Section 2. There are also two forfeiture allegations against Mr. Ocadiz-Castro, Allegations 1
11
     and Allegation 3. Mr. Ocadiz-Castro is one of thirteen defendants named in this matter.
12
             An indictment was filed against Mr. Ocadiz-Castro on July 8, 2020. On July 15, 2020
13
     Mr. Ocadiz-Castro was arraigned and a detention hearing was held. At the detention
14

15   hearing, he was released on a personal recognizance bond and conditions were fashioned

16   which would ensure the safety of the community and his appearance at future court

17   hearings. Pursuant to this bond, Mr. Ocadiz-Castro was placed on certain conditions of

18   pretrial release, fully detailed in Document 172 and including the following:

19      1. The defendant was placed into the custody of Giovanna Ocadiz-Castro, Maria Castro,
           and Juan Ocadiz
20
        2. The defendant shall report to the United States Pretrial Services Office
        3. The defendant shall surrender any passport and/or passport card to U.S. Pretrial
21
           Services or the supervising officer
22      4. The defendant shall not obtain a passport or passport card
        5. The defendant’s travelling is restricted to Clark County, Nevada
23      6. The defendant shall maintain residence at the address of a third-party custodian
        7. The defendant shall refrain from possessing a firearm, destructive device, or other
24         dangerous weapon

25

                                                   2
     Case 2:20-cr-00156-RFB-DJA Document 197 Filed 07/20/21 Page 3 of 7



 1      8. The defendant shall refrain from the use or unlawful possession of a narcotic drug or
            other controlled substance defined in 21 U.S.C. § 802 unless prescribed by a licensed
 2          medical practitioner. This includes Marijuana and/or any item containing THC
        9. The defendant shall submit to any testing required by Pretrial Services or the
 3          supervising officer to determine whether the defendant is using a prohibited
            substance
 4
        10. The defendant shall participate in the Home Detention monitoring program and is
 5          thereby restricted to his residence at all times except for employment; education;
            religious services; medical, substance abuse, or mental health treatment; attorney
 6          visits; court appearances; court-ordered obligations; or other activities preapproved
            by Pretrial Services or the supervising officer
 7      11. The defendant shall submit to Global Positioning Satellite (GPS) monitoring
        12. The defendant shall not tamper with, damage, or remove the monitoring device and
 8          shall charge the said equipment according to the instructions provided by Pretrial
            Services or the supervising officer.
 9      13. The defendant shall have no contact with codefendants during the pendency of this
            litigation. Any such contact would have to be approved by the Pretrial Services
10          Officer
        14. The defendant shall have a ring monitoring device installed to his residence at all
11
            entry points with installation to be confirmed by Pretrial Services prior to release. The
12          defendant must keep a log of all visitors coming and going to the residence which is
            to be submitted to pretrial services
13      15. The third-party custodian must accompany the defendant at all times and to all
            approved appointments
14
           Since the time of this Court’s Order regarding the conditions of pretrial release, Mr.
15
     Ocadiz-Castro has remained trouble free and has had no instances of violations of his
16
     conditions. Mr. Ocadiz-Castro has complied with all directives, including the submission to
17
     constant GPS monitoring and the requirement that he is accompanied by his third-party
18

19   custodian at all times and to all approved appointments.

20         As this Court is aware, Mr. Ocadiz-Castro has lived his entire life in Las Vegas. He is

21   a proud Durango High School alumnus and has been motivated by his entrepreneurial spirit

22   to take steps towards opening his own car detailing business in January 2020, when he was

23   just 19 years old. While other young adults may veer from a career path for any number of
24
     distractions, Mr. Ocadiz-Castro remained focused and accomplished business feats that
25

                                                    3
     Case 2:20-cr-00156-RFB-DJA Document 197 Filed 07/20/21 Page 4 of 7



 1   many more-established adults have been unable to do. These feats include applying for a

 2   personal loan, acquiring the requisite equipment for his business, managing promotional

 3   social media accounts, and building his clientele. Mr. Ocadiz-Castro filed for and received a
 4
     Nevada State Business License on May 28, 2021 for his business, “Dr Sebbie Auto Detail,
 5
     LLC.” (see Exhibit “A”). Mr. Ocadiz-Castro demonstrated his entrepreneurship by selling his
 6
     car for cash to invest into his business. Further, Mr. Ocadiz-Castro’s passion for business
 7
     dates back to his early teen years when he sold his collection of Air Jordan sneakers online.
 8
     Additionally, prior to starting his own business, Mr. Ocadiz-Castro held steady employment
 9
     as a server at both IHOP and Denny’s since he was of the eligible age to work at the
10
     respective restaurants.
11

12            Simply put, Mr. Ocadiz-Castro wants to work. Ever since he was a teenager, Mr.

13   Ocadiz-Castro has championed various obstacles in pursuit of his career aspirations. Not

14   only did he maintain employment while finishing his high school diploma, he also overcame

15   the setbacks presented by the COVID-19 pandemic to start his own business. This young

16   man’s demonstrated commitment to his future is frustrated by the pretrial conditions
17
     implemented in his bond. Mr. Ocadiz-Castro is currently unable to work because of his GPS
18
     monitoring and because his third-party custodian must accompany him everywhere. This
19
     inability to work not only poses substantial economic hardships to Mr. Ocadiz-Castro and
20
     his family, but also stifles the entrepreneurial resilience that is uncommon for a man his age.
21
        II.      LEGAL ARGUMENT
22
              Pursuant to 18 U.S.C.A. § 3142(c), the conditions of pretrial release must be the “...least
23
     restrictive further condition, or combination of conditions ... that will reasonably assure the
24

25

                                                       4
     Case 2:20-cr-00156-RFB-DJA Document 197 Filed 07/20/21 Page 5 of 7



 1   appearance of the person as required and the safety of any other person and the community.”

 2   Bail conditions are unconstitutionally excessive if they impose restraints that are more than

 3   necessary to achieve the government’s interest [,] ... preventing risk of flight and danger to
 4
     society or children. U.S. v. Karper, 847 F. Supp.2d 350, 363 (N.D. N. Y. 2011) (citing U.S. v.
 5
     Poluzzi, 697 F. Supp.2d 381, 386 (E.D. N.Y. 2010); see also U.S. v. Arzberger, 592 F. Supp.2d
 6
     590, 605 (citing Stack v. Boyle, 342 U.S. 1, 72 S. Ct. 1, 96 L.Ed. 3 (1951)). The mere fact that a
 7
     person is charged with a crime does not “give rise to any interference that he is more likely
 8
     than any other citizen to commit a crime . . .” U.S. v. Scott, 450 F.3d 863, 874 (9th Cir. 2006).
 9
     The accused in this county are innocent until proven guilty. Id.
10
            Here, Mr. Ocadiz-Castro has complied with the Order of this Court, including the
11

12   imposition of a GPS Monitoring System and the requirement that his third-party custodian

13   accompany him at all times. Of these, the GPS Monitoring System is by far the most

14   restrictive and has consistently impacted his ability to have and maintain employment,

15   thereby interfering with his ability to earn an income necessary to help support himself and

16   his household. The GPS requirement is more restrictive than necessary to ensure Mr. Ocadiz-
17
     Castro’s compliance with pretrial conditions and likelihood to appear in court. The current
18
     bail conditions would constrict Mr. Ocadiz-Castro from working until, at the earliest, his
19
     next court date in late September 2021. Instead, the removal of the GPS Monitoring System
20
     in favor of implementing a curfew would ensure Mr. Ocadiz-Castro’s compliance with
21
     pretrial conditions without restricting his ability to work. The Undersigned Counsel has
22
     spoken with Mr. Ocadiz-Castro’s Pretrial Services officer, Officer Emily McKillip. Officer
23
     McKillip has no objection to these modifications.
24

25

                                                         5
     Case 2:20-cr-00156-RFB-DJA Document 197 Filed 07/20/21 Page 6 of 7



 1          The conditions of Mr. Ocadiz-Castro’s pretrial release which would remain in place

 2   should this request be granted are more than sufficient to safeguard against any purported

 3   risk to the community at large or risk of nonappearance. Mr. Ocadiz-Castro is not a flight
 4
     risk and has all ties to Las Vegas. Further, Mr. Ocadiz-Castro has a remarkably supportive
 5
     family who have demonstrated a commitment to complying with this Court’s orders. Mr.
 6
     Ocadiz-Castro has not violated any conditions of his pretrial release and will continue to be
 7
     on his best behavior if given these two modifications. The conditions of his release requiring
 8
     a GPS Monitoring System at all times and that his third-party custodian accompany him at
 9
     all times are more restrictive than necessary to reasonably assure the appearance of Mr.
10
     Ocadiz-Castro and the safety of the community. Further, these restrictions also impact Mr.
11

12   Ocadiz-Castro professionally. As such, Mr. Ocadiz-Castro respectfully requests (1) that the

13   requirement that he submit to GPS Monitoring be removed in favor of an imposition of a

14   curfew and (2) the requirement that a third-party custodian must accompany him at all times

15   and to all approved appointments be removed pending trial and (3) that all other conditions

16   of pretrial release remain.
17

18
     ///
19
     ///
20
     ///
21

22

23

24

25

                                                   6
     Case 2:20-cr-00156-RFB-DJA Document 197 Filed 07/20/21 Page 7 of 7



 1      III.      Conclusion

 2             In light of the foregoing facts, law, and analysis, Pretrial Services and for the reasons

 3   stated in Mr. Ocadiz-Castro’s Motion for Review of Detention Order, Defendant Sebastian
 4
     Ocadiz-Castro hereby requests that this Court remove the requirement for GPS Monitoring
 5
     in favor of imposing a curfew and further remove the requirement for a third-party
 6
     custodian to accompany Mr. Ocadiz-Castro at all times and to all approved appointments as
 7
     set forth as conditions of his pretrial release.
 8

 9
               Dated this 7th day of July, 2021.
10

11
                                                            HOFLAND & TOMSHECK
12

13                                                   By: /s/ J. Tomsheck
                                                         Joshua Tomsheck, Esq.
14                                                       Nevada State Bar No. 9210
                                                         josht@hoflandlaw.com
15                                                       228 South Fourth Street, 1st Floor
                                                         Las Vegas, Nevada 89101
                                                         Telephone: (702) 895-6760
16                                                       Facsimile: (702) 731-6910
                                                         Attorney for Defendant
17

18
                                              ORDER
19

20                                             IT IS SO ORDERED.
21

22                                                      ______________________________
                                                        RICHARD F. BOULWARE, II
23                                                      UNITED STATES DISTRICT JUDGE

24                                                      DATE: July 20, 2021.

25

                                                        7
